



 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement"), dated as of January 12,
2005, is between Advaxis, Inc., a Colorado corporation (the “Company”), and
Harvest Advaxis LLC (the “ Investor”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investor,
and the Investor desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement; and
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
     ARTICLE I.  
DEFINITIONS
 
1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
"Action" means any action, claim, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“Closing” means the closing of the purchase and sale of the Securities.
 
“Closing Date” shall mean January 12, 2005 or another date as mutually agreed to
between the Company and the Investor.
 
“Commission” means the Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 



       

--------------------------------------------------------------------------------

 


 
"Company Counsel" means Reitler Brown & Rosenblatt LLC.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Investment Amount" means, with respect to the Investor, the investment amount
indicated below such Investor's name on the signature page of this Agreement.
 
"Lien" means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Penn” means The Trustees of the University of Pennsylvania.
 
“Penn License” means the License Agreement, effective as of June 17, 2002
between the Company and Penn, as amended.
 
"Per Share Purchase Price" equals $0.287.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PPM” means the private placement offering memorandum dated as of September 15,
2004, of Units of the Company whereby each Unit consists of 87,108 shares of
Common Stock and a Warrant to purchase 87,108 shares of Common Stock at a price
of $25,000 per Unit, the Supplement to the private placement offering
memorandum, dated as of October 28, 2004 and the Supplement No. 2 to the private
placement offering memorandum, dated as of January 11, 2005.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investor of the Shares.
 
"Registration Rights Agreement" means the Registration Rights Agreement, dated
as of the date of this Agreement, between the Company and the Investor, in the
form of Exhibit A hereto.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Shares and the Warrants.
 
"Securities Act" means the Securities Act of 1933, as amended.
 



    -2-   

--------------------------------------------------------------------------------

 


 
"Shares" means the shares of Common Stock issued or issuable to the Investor
pursuant to this Agreement, including without limitation, the Shares issuable to
the Investor upon exercise of the Warrants.
 
"Subsidiary" means any "significant subsidiary" of the Company as defined in
Rule 1-02(w) of Regulation S-X promulgated by the Commission under the Exchange
Act.
 
"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.
 
"Trading Market" means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market, the
Over-The-Counter Bulletin Board or the “Pink Sheets” published by the National
Quotation Bureau Incorporated Sheets on which the Common Stock is listed or
quoted for trading on the date in question.
 
"Transaction Documents" means this Agreement, the Registration Rights Agreement,
the Warrants and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
 
“Warrants” means the five year warrants to purchase up to an aggregate of 87,108
shares of Common Stock at exercise price of $0.40 per share in the form attached
hereto as Exhibit B, which Warrants are subject to early cancellation if the
average Closing Prices (as defined in the Warrant) of the Company’s Common Stock
for any 30 Trading Days is at least $1.00, the average daily trading volume of
the Common Stock during such 30-Trading Day period is at least 100,000 shares
and a registration statement covering the resale of the shares of Common Stock
issuable upon exercise is then effective. 
 
ARTICLE II.  
PURCHASE AND SALE
 
2.1  Closing.
 
(a)  Closing. Subject to the terms and conditions set forth in this Agreement,
at the closing of the sale and purchase of Securities under this Agreement (the
“Closing”) to and by the Investor thereat, the Company shall issue and sell to
the Investor, and the Investor shall purchase from the Company Securities for
the consideration equal to the Investor’s Investment Amount. The Closing shall
take place at the offices of Reitler Brown & Rosenblatt LLC, 800 Third Avenue,
21st Floor, New York, New York 10022 on January 12, 2005 (the “Closing Date”) or
at such other location or time as the Company and the Investor may agree.
 



    -3-   

--------------------------------------------------------------------------------

 


 
2.2  Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to the Investor the following:
 
(i)  a stock certificate evidencing such number of Shares as is equal to the
Investor’s Investment Amount divided by the Per Share Purchase Price, registered
in the name of the Investor;
 
(ii)  a Warrant to purchase such number of Shares as is equal to the Investor’s
Investment Amount divided by the Per Share Purchase Price, registered in the
name of the Investor;
 
(iii)  the Registration Rights Agreement, duly executed by the Company.
 
(b)  At the Closing, the Investor shall deliver or cause to be delivered to the
Company the following:
 
(i)  the Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose; and
 
(ii)  the Registration Rights Agreement, duly executed by the Investor.
 


 
ARTICLE III.  
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor as of the date of this Agreement and as
of the Closing Date as follows, except as set forth on the Schedules attached
hereto, which Schedules may be updated:
 
(a)  Subsidiaries. The Company has no direct or indirect subsidiaries other than
Advaxis, Inc., a Delaware corporation (the “Subsidiary”). The Company owns,
directly or indirectly, all of the capital stock of the Subsidiary free and
clear of any and all Liens, and all the issued and outstanding shares of capital
stock of the Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights.
 
(b)  Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor the Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to result in (i) an adverse effect on the legality, validity or enforceability
of any Transaction Document, (ii) a material and adverse effect on the results
of operations, assets, prospects, business or condition (financial or otherwise)
of the Company and the Subsidiary, taken as a whole, or (iii) an adverse
impairment to the Company's ability to perform on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a "Material Adverse
Effect" ).
 



    -4-   

--------------------------------------------------------------------------------

 


 
(c)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
its stockholders and no further action is required by the Company in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company's certificate or articles of incorporation or bylaws,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(e)  Filings, Consents and Approvals. Except as set forth in Schedule 3.1(e),
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of (A) one
or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement and (B) a Notice of Sale of Securities on Form D
within 15 days of the Closing Date, (ii) filings required by state securities
laws, which the Company will promptly, and in any event prior to (A) the due
date prescribed by applicable law and (B) the Effectiveness Date (as such term
is defined in the Registration Rights Agreement) under the Registration
Statement, make (at the sole expense of the Company) in order to permit the
holders of the Securities to resell Shares to Persons in each State in the
U.S.A., and (iii) those that have been made or obtained prior to the date of
this Agreement.
 



     -5-  

--------------------------------------------------------------------------------

 


 
(f)  Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock all of
the Shares issuable pursuant to this Agreement and pursuant to the Warrants.
 
(g)  Capitalization.
 
(i) The number of shares and type of all authorized, issued and outstanding
capital stock, options and other securities of the Company (whether or not
presently convertible into or exchangeable for or exercisable into shares of
capital stock of the Company), and all shares of Common Stock reserved for
issuance under the Company’s various option and incentive plans, is set forth in
Schedule 3.1(g). All outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assesable and have been issued in
compliance with all applicable securities laws. Except as set forth in Schedule
3.1(g), no securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except as disclosed in Schedule 3.1(g), there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or the
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in Schedule 3.1(g), there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company or other
agreement and the issue and sale of the Securities will not, immediately or with
the passage of time, obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investor) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
(h)  Commission Reports; Financial Statements. The Common Stock of the Company
has been registered under Section 12 of the Exchange Act and the Company is
subject to the periodic reporting requirements of Section 13 of the Exchange
Act. The financial statements of the Company comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with U.S. generally
accepted accounting principles applied on a consistent basis during the periods
involved ("GAAP"), except as may be otherwise specified in such financial
statements or the notes thereto, or in the case of unaudited interim financial
statements, to the extent they may exclude footnotes or may be condensed or
summary statements and fairly present in all material respects the financial
position of the Company and its Subsidiart as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to
 



    -6-   

--------------------------------------------------------------------------------

 


 
normal, immaterial, year-end audit adjustments. The financial statements
referred to in this Section 3.1(h) contain all certifications and statements
required by the SEC’s Order, dated June 27, 2002, pursuant to Section 21(a)(1)
of the Exchange Act (File No. 4-460), Rule 13a-14 or 15d-14 under the Exchange
Act, or 18 U.S.C. Section 1350 (Sections 302 and 906 of the Sarbanes-Oxley Act
of 2002) with respect to the report relating thereto. The financial statements
referred to in this Section 3.1(h) comply as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the Commission with respect thereto, have been prepared in
accordance with GAAP (except as may be indicated in the notes thereto or, in the
case of unaudited financial statements, as permitted by the rules and
regulations of the Commission) and fairly present, subject in the case of the
unaudited financial statements, to customary year end audit adjustments, the
financial position of the Company as at the dates thereof and the results of its
operations and cash flows.
 
(i)  Material Changes. Since November 12, 2004, except as set forth on Schedule
3.1(i) attached hereto, or as disclosed in the PPM, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent in nature and
amount with past practice and (B) liabilities not required to be reflected in
the Company's financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, (iii) the Company has not altered its
method of accounting or the identity of its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans. The Company does not have pending before the
Commission any request for confidential treatment of information.
 
(j)  Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or could, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Except as disclosed in the PPM,
neither the Company nor the Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the best knowledge of the Company,
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or the
Subsidiary under the Exchange Act or the Securities Act.
 



    -7-   

--------------------------------------------------------------------------------

 


 
(k)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.
 
(l)  Compliance. Neither the Company nor the Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or the Subsidiary under), nor has the Company nor the Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including, without limitation, all foreign, federal, state and local laws
relating to taxes, environmental protection, occupational health and safety,
product quality and safety and employment and labor matters, except in each case
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect. The Company is in compliance with the
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, except where such noncompliance could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m)  Regulatory Permits. The Company and the Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in Schedule 3.1(m) attached hereto, except
where the failure to possess such permits would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
("Material Permits"), and neither the Company nor the Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
(n)  Title to Assets. The Company and the Subsidiary have good and marketable
title to all real property owned by them that is material to their respective
businesses and good and marketable title in all personal property owned by them
that is material to their respective businesses, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiary. Any real property and
facilities held under lease by the Company and the Subsidiary are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiary are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(o)  Patents and Trademarks. (i) The PPM accurately describes (i) all issued
Patents and registrations and applications for all Patents, Trademarks and
Copyrights owned by or licensed to the Company or the Subsidiary relating to
Intellectual Property, and (iii) all material contracts, agreements and
arrangements relating to Intellectual Property (whether in writing or oral) to
which the Company or the Subsidiary is a party, by which any of their respective
assets or properties are bound or which are used or useful in the business of
the Company and/or the Subsidiary as currently conducted or as proposed to be
conducted. As used herein, the term “Intellectual Property” means (i) all
compounds and inventions (whether patentable or unpatentable and whether or not
reduced to practice) and all improvements thereon, (ii) all patents, patent
applications and patent disclosures, together
 



     -8-  

--------------------------------------------------------------------------------

 


 
with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof (collectively, “Patents”), (iii) all
trademarks, service marks, trade dress, logos, trade names and corporate names
(collectively, “Trademarks”), including all goodwill associated therewith, and
all applications, registrations and renewals in connection therewith, (iv) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith (collectively, “Copyrights”), (v) all mask
works and all applications, registrations and renewals in connection therewith,
(vi) all trade secrets and confidential business information (including, without
limitation, ideas, research and development, data, results, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information and business and marketing plans and proposals), (vii) all
computer software (including data and related documentation) and (viii) all
other proprietary rights.
 
(ii) The Company or its Subsidiary, as applicable, owns, is licensed to use, or
otherwise has the right to use all Company Intellectual Property and all such
Company Intellectual Property will be owned or available for use by the Company
and/or the Subsidiary, as applicable, following the relevant Closing. The
Company and the Subsidiary have taken all necessary and commercially reasonable
actions to maintain and protect their material owned or licensed Company
Intellectual Property. As used herein, “Company Intellectual Property” means all
Intellectual Property used or held for use by the Company or the Subsidiary in
the conduct of the business of the Company or the Subsidiary as currently
conducted or as proposed to be conducted.
 
(iii) Except as disclosed in the PPM, to the best knowledge of the Company,
neither the Company nor the Subsidiary has infringed upon or misappropriated any
Intellectual Property rights of third parties, and the continued operation of
the Company and the Subsidiary as currently conducted and as proposed to be
conducted does not infringe upon or misappropriate or otherwise violate any
Intellectual Property rights of third parties. To the Company’s best knowledge,
no Person has infringed upon or misappropriated or otherwise violated any
Company Intellectual Property.
 
(iv) Except as disclosed in the PPM, with respect to each item of Company
Intellectual Property: (i) the Company or the Subsidiary possesses all right,
title (if owned) and interest in and to the item, free and clear of any Lien
(other than, in the case of licensed Intellectual Property, restrictions created
by the licenses themselves); (ii) the item of Company Intellectual Property is
not subject to any outstanding order, injunction, judgment, decree or ruling of
any Regulatory Authority (other than the applicable patent and trademark
prosecution protection proceedings themselves); (iii) all of the issued Patents
are valid and enforceable; and (iv) none of the Patents have been abandoned. As
used herein, the term “Regulatory Authority” means any applicable government
regulatory authority, domestic or foreign, involved in granting approvals for
the manufacturing, marketing, reimbursement and/or pricing of any Product of the
Company or the Subsidiary: the term “Product” means preparations in final form
for sale by prescription, over-the-counter or any other method that contains
Compound or one or more active ingredients; the term “Compound” means compound
or compounds described in the PPM as belonging to the Company or the Subsidiary
or claimed by the Company or the Subsidiary in one or more of Patents.
 



    -9-   

--------------------------------------------------------------------------------

 


(v) Except as disclosed in the PPM, the rights to all inventions of any of the
Company’s or the Subsidiary’s employees or consultants, former employees or
consultants made while either not employed or retained by the Company or
Subsidiary, as applicable, which are utilized by the Company in the conduct of
the Company’s or the Subsidiary’s business as presently conducted or as proposed
to be conducted have been fully assigned or licensed to the Company or the
Subsidiary, as applicable. Except as disclosed in the PPM, the rights to all
inventions of any of the Company’s or the Subsidiary’s employees or consultants,
former employees or consultants made while employed or retained by the Company
or the Subsidiary, which are utilized by the Company in the conduct of the
Company’s or the Subsidiary’s business as presently conducted or as proposed to
be conducted have been fully assigned or licensed to the Company or the
Subsidiary, as applicable.
 
(p)  Insurance. The Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiary are engaged. The Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
(q)  Transactions With Affiliates and Employees. Except as set forth on Schedule
3.1(q) attached hereto or as disclosed in the PPM, to the knowledge of the
Company, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.
 
(r)  Internal Accounting Controls. The Company is subject to the periodic
reporting requirements of Section 13 of the Exchange Act. Except as set forth on
Schedule 3.1(r), the Company maintains disclosure controls and procedures
required by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company is made known on a timely basis to the individuals responsible for the
preparation of the Company’s financial statements.  
 
(s)  Certain Fees. Except as described in Schedule 3.1(s), no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investor shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by the
Investor pursuant to written agreements executed by the Investor which fees or
commissions shall be the sole responsibility of the Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
 



     -10-  

--------------------------------------------------------------------------------

 


(t)  Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3.3(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investor under the Transaction Documents. Except for the
Registration Rights Agreement and/or as described in Schedule 3.1(t), the
Company has not granted or agreed to grant to any Person any rights (including
"piggy-back" registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority that have not
been satisfied.
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(v)  Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Other
than as set forth on Schedule 3.1(v) attached hereto, neither the Company nor
any of its Affiliates nor any Person acting on the Company’s behalf has,
directly or indirectly, at any time within the past six months, made any offer
or sale of any security or solicitation of any offer to buy any security under
the circumstances that would eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale of the Securities contemplated hereby.
 
(w)  Form SB-2 Eligibility. The Company is eligible to register its Common Stock
for resale by the Investors using Form SB-2 promulgated under the Securities
Act.
 
(x)  Foreign Corrupt Practice. Neither the Company nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of his actions for, or on behalf of, the Company used any corporate funds
for any unlawful contribution, gift entertainment or other unlawful expenses
relating to political activity; made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate fund;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
(y)  Disclosure. The Company understands and confirms that the Investor will
rely on the foregoing representations and covenants in effecting transactions in
securities of the Company. All disclosure provided to the Investor regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company (including, without limitation, the Company’s
representations and warranties set forth in this Agreement and the disclosure
contained in the PPM) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or the Subsidiary or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that Investor not makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2.
 



    -11-   

--------------------------------------------------------------------------------

 


3.2  Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:
 
(a)  Organization; Authority. The Investor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by the Investor, if an entity, of the transactions contemplated
by this Agreement has been duly authorized by all necessary corporate action, on
the part of the Investor. Each of this Agreement and the Registration Rights
Agreement has been duly executed by the Investor, and when delivered by the
Investor in accordance with terms hereof, will constitute the valid and legally
binding obligation of the Investor, enforceable against it in accordance with
its terms.
 
(b)  Investment Intent. The Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by the Investor to hold the Securities for any period of time. The Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.
 
(c)  Investor Status/Residence. At the time the Investor was offered the
Securities, it was, and at the date hereof it, is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act and all holders of equity in the
Investor are “accredited investors”. The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act. The Investor represents that
it has been organized under the laws of the state or country set forth opposite
its name on signature page.
 
(d)  General Solicitation. The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 



    -12-   

--------------------------------------------------------------------------------

 


(e)  Access to Information. The Investor acknowledges that it has reviewed this
Agreement, the Disclosure Schedules, public filings of the Company and the PPM
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Subsidiary and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Investor or its representatives
or counsel shall modify, amend or affect such Investor's right to rely on the
truth, accuracy and completeness of this Agreement, the Disclosure Schedules,
public filings of the Company, and the PPM and the Company's representations and
warranties contained in the Transaction Documents. The Transaction Documents,
the Disclosure Schedules and the PPM supersede any other documents separately
provided to the Investor by the Company.
 
(f)  Independent Investment Decision. The Investor has independently evaluated
the merits of its decision to purchase Securities pursuant to this Agreement,
such decision has been independently made by the Investor and the Investor
confirms that it has only relied on the advice of its own business and/or legal
counsel in making such decision.
 
The Company acknowledges and agrees that the Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.  
OTHER AGREEMENTS OF THE PARTIES
 
4.1  Restrictive Legends.
 
(a)       Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in the
legend contained in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.
 
(b)       Certificates evidencing the Securities will contain the following
legend, until such time as they are not required under Section 4.1(c):
 



    -13-   

--------------------------------------------------------------------------------

 


 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
(c)     Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) while a Registration
Statement covering the resale of such securities is effective under the
Securities Act, or (ii) following a sale of such Securities pursuant to Rule
144, or (iii) while such Securities are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission) provided in the case of (iv), however, that the
beneficial owner of the Securities is not an Affiliate of the Company. Following
such time as restrictive legends are not required to be placed on certificates
representing Securities, the Company will, not later than five Trading Days
following the delivery by an Investor to the Company or the Company's transfer
agent of a certificate representing such Securities containing a restrictive
legend, deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.
 
4.2  Blue Sky Filings. The Company shall file all applicable federal and state
securities laws filings required in connection with the sale of the Securities.
 
4.3  Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that the Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 



     -14-  

--------------------------------------------------------------------------------

 


  ARTICLE V.  
CONDITIONS TO CLOSINGS
 
5.1  Conditions to Investors’ Obligations at the Closings. With respect to the
Closing, the obligation of the Investor to purchase Securities at the Closing is
subject to the satisfaction or waiver by the Investor, at or prior to the
Closing Date, of the following conditions:
 
(a)      Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3.1 hereof shall
be true and correct as of the Closing Date with the same force and effect as if
they had been made as of the Closing Date, and the Company shall have performed
all obligations and conditions herein required to be performed or observed by it
on or prior to the Closing. The Company shall have delivered to the Investor a
certificate, duly executed by its Chief Executive Officer, attesting to the
satisfaction of the foregoing conditions.
 
(b)     Legal Investment. On the Closing Date, the sale and issuance of the
Securities shall be legally permitted by all laws and regulations to which the
Investor and the Company are subject.
 
(c)      Consents, Permits, and Waivers. The Company shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated by this Agreement and made all necessary or
appropriate filings under applicable “blue sky” laws or otherwise (except for
such as may be properly obtained subsequent to the Closing).
 
(g)      Secretary’s Certificate. The Company shall have delivered to the
Investor, a certificate having attached thereto (i) the Company’s Charter,
certified by the Secretary of State of the State of Colorado, as in effect at
the time of the Closing, (ii) the Company’s By-Laws as in effect at the time of
the Closing, (iii) resolutions approved by the Board of Directors of the Company
authorizing the transactions contemplated hereby, (iv) resolutions approved by
the Company’s stockholders authorizing the filing of the Charter, and (v) good
standing certificates (including tax good standing) with respect to the Company
from the applicable authority(ies) in Colorado and any other jurisdiction in
which the Company is qualified to do business, dated a recent date before the
Closing.
 
(l)        No Material Adverse Change. From the date of this Agreement to the
Closing Date, there shall have been no material adverse change in the business,
operations or financial condition of the Company.
 
(m)      Other Documents. All other documents, instruments and writing required
by the Investor, to be delivered to them pursuant to this Agreement, in form and
substance satisfactory to the Investors.
 



     -15-  

--------------------------------------------------------------------------------

 


5.2  Conditions to Obligations of the Company. With respect to the Closing, the
Company’s obligation to issue and sell the Shares at the Closing is subject to
the satisfaction, on or prior to the Closing, of the following conditions:
 
(a)  Representations and Warranties True. The representations and warranties in
Section 3.2 made by the Investor shall be true and correct at the date of the
Closing, with the same force and effect as if they had been made on and as of
said date.
 
(b)  Performance of Obligations. The Investor shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by the Investor on or before such Closing.
 
(c)  Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement (except for such as may be properly
obtained subsequent to the Closing).
 
      ARTICLE VI.   
MISCELLANEOUS
 
6.1  Fees and Expenses. Each party shall pay the fees and expenses of its own
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents; provided, however the
Company shall reimburse the Investor for verified costs of legal counsel up to
$12,000 and reasonable travel expenses incurred by the Investor in connection
with the transactions contemplated by this Agreement. The Company shall pay all
stamp and other taxes and duties levied in connection with the issuance of the
Securities under this Agreement.
 
6.2  Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
6.3  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via confirmed facsimile at the facsimile
number specified in this Section prior to 4:00 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via confirmed facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 4:00 p.m. (New York City time) on any Trading Day,

 



    -16-   

--------------------------------------------------------------------------------

 


(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

        If to the Company: Advaxis, Inc.     212 Carnegie Center     Suite 206  
  Princeton, New Jersey 08540     Attn: J. Todd Derbin     Facsimile Number:
(609) 497-9299         With a copy to: Reitler Brown & Rosenblatt LLC     800
Third Avenue, 21st Floor      New York, New York 10022     Attn: Gary Schonwald
    Facsimile Number: (212) 371-5500         If to the Investor: Harvest Advaxis
LLC     30052 Aventura, Suite C     Rancho Santa Margarita, CA 92688     Attn:
Robert T. Harvey, Manager     Facsimile Number: (949) 888-3632            

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by each of the Company and the
Investor. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
6.5  Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.6  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities.
 



    -17-   

--------------------------------------------------------------------------------

 


6.7  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5 as to the Investor.
 
6.8  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced non-exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan (the
“New York Courts”). Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.
 
6.9  Survival. The representations, warranties, agreements and covenants
contained herein shall survive each Closing and the delivery of the Securities.
 
6.10  Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 



    -18-   

--------------------------------------------------------------------------------

 


6.11  Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.13  Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.14  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.15  Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor pursuant to any Transaction Document or the Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 



    -19-   

--------------------------------------------------------------------------------

 


6.16  Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of the Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of the Investor, and that
no trustee, officer, other investment vehicle or any other Affiliate of the
Investor or any investor, shareholder or holder of shares of beneficial interest
of the Investor shall be personally liable for any liabilities of the Investor.
 
6.17  Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock, combination or other
similar recapitalization or event occurring after the date hereof, each
reference in the Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
6.18  Further Assurances. Each party agrees to execute such other documents,
instruments, agreements and consents, and take such other actions as may be
reasonable requested by the other parties hereto to effectuate the purposes of
this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGES FOLLOW]
 



    -20-   

--------------------------------------------------------------------------------

 




COMPANY COUNTERPART TO
SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

        ADVAXIS, INC.  
   
   
  By:   /s/ J. Todd Derbin  

--------------------------------------------------------------------------------

Name: J. Todd Derbin   Title: Chief Executive Officer

 
 

      Forty four (44)                                    Number of Units
subscribed for            $1,100,000                                     
HARVEST ADVAXIS LLC  Investment Amount 
   
   
  By:   /s/ Robert T. Harvey  

--------------------------------------------------------------------------------

Name: Robert T. Harvey Title: Manager 

 

      Tax ID #:________________________       Address*:       
________________________________   ________________________________  
________________________________   ________________________________  
Attention:________________________   
Facsimile: ________________________                 

 





    -21-   

--------------------------------------------------------------------------------

 


 


 


 
 
 
 
 
 

 